Citation Nr: 1432638	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as panic attacks and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left wrist disorder.  

7.  Entitlement to service connection for right wrist disorder.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for a neck disorder.
10.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2012.  A transcript is of record.  

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran submitted additional evidence consisting of an accordion file folder of private treatment records to the RO in November 2012.  This evidence was forwarded to the Board and the Board thereafter sought a waiver of RO consideration from the Veteran.  Given that the Veteran has waived his right to have the RO review this evidence in the first instance, it will be considered in this decision.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

1.  There is no competent evidence establishing that the Veteran's current tinnitus is related to service, to include in-service noise exposure, and no evidence that the Veteran experienced tinnitus within one year of his discharge from service.  

2.  There is no competent evidence establishing that the Veteran's current bilateral hearing loss is related to service, to include in-service noise exposure, and no evidence that the Veteran exhibited hearing loss within one year of his discharge from service.  

3.  There is not credible supporting evidence that the claimed in-service stressors that form the basis of the Veteran's claim for PTSD occurred; no probative medical evidence establishing a link between the diagnosed PTSD and service; and no evidence that the Veteran was diagnosed with an acquired psychiatric disorder within one year of his discharge from service.  

4.  There is no competent evidence that the current disabilities affecting the Veteran's knees are related to service, and no evidence of arthritis in either knee within one year of the Veteran's discharge from service.  

5.  There is no competent evidence that the current disabilities affecting the Veteran's wrists are related to service, and no evidence of arthritis in either wrist within one year of the Veteran's discharge from service.  

6.  There is no competent evidence that the current disability affecting the Veteran's low back is related to service, and no evidence of arthritis in the low back within one year of the Veteran's discharge from service.  
7.  There is no competent evidence that the current disability affecting the Veteran's neck is related to service, and no evidence of arthritis in the neck within one year of the Veteran's discharge from service.  

8.  There is no competent evidence of continuous headache symptoms since the Veteran's discharge from service or of a nexus between the Veteran's headaches and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, claimed as panic attacks and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
7.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

10.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in March 2009, April 2009, June 2009 and August 2009 with regard to the claims for service connection.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ) in November 2009.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent and identified private treatment records have been obtained and associated with the file, to include records from the Social Security Administration (SSA).  A VA examination with respect to the claims for service connection for tinnitus and bilateral hearing loss was obtained in October 2009.  38 C.F.R. § 3.159(c) (4).  A VA examination with respect to the claim for service connection for headaches was obtained in June 2010.  Id.  A VA examination with respect to the claims for service connection for disorders of the bilateral wrist, low back and neck was obtained in July 2010.  Id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment and private medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for service connection for bilateral hearing loss, tinnitus, headaches, a left wrist disorder, a right wrist disorder, a low back disorder, and a neck disorder, has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no VA examination was conducted in conjunction with the claims for service connection for an acquired psychiatric disorder, claimed as panic attacks and PTSD, and for disorders of the left and right knees.  It finds, however, that no examination or opinion is needed because there is no probative evidence of in-service occurrence or of continuity of symptomatology since discharge, for any of the claimed conditions.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include arthritis, other organic diseases of the nervous system, which includes sensorineural hearing loss and tinnitus, and psychoses, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.
If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for bilateral hearing loss and tinnitus as a result of his service as a radio teletype operator working in Morse code with exposure to noise.  He also seeks service connection for disorders of his back, knees, neck and wrists, as well as headaches.  The Veteran contends his back and knee disorders are the result of injuries during physical endurance testing during basic training.  He asserts that he went through service with headaches, neck aches, back aches, and sore wrists, and with constant pain in his knees, but that he never reported his problems due to the stigma of disgrace in not being able to tolerate pain and the stereotype that minorities were lazy.  The Veteran contends that during the summer of his basic training, he developed a constant pain in his left knee that not only affected his other knee, but also his back.  He asserts that his knee gave out during basic training, resulting in a chipped bone, but he does not identify which knee.  The Veteran contends that he still completed all runs and physical training endurance tests, as well as all other assigned tasks.  He asserts that all the typing he did as a radio/teletype operator, including Morse code, directly related to the conditions involving his wrists, back, and neck, as well as his headaches.  See VA Form 21-526; February 2009 statement in support of claim; December 2009 VA Form 21-4138.  
The Veteran also seeks service connection for an acquired psychiatric disorder, claimed as panic attacks and PTSD.  He asserts generally that he has psychiatric problems as a result of witnessing other servicemen being abused and mistreated both mentally and physically by commanding officers.  The Veteran also reports that his psychiatric problems are the result of an incident that occurred during grenade training at Fort Leonard Wood in approximately April 1966, when he prematurely pulled the pin and released the handle, resulting in his drill instructor throwing a fit.  The drill instructor yelled at him to stay where he was and not move.  The Veteran asserts that he stood there with a live grenade in his hand for what seemed like an eternity, during which he thought for sure he was going to die and was yelling and screaming until the last person finished throwing their grenade.  When he was finally allowed to let go of the handle and throw the grenade, the drill instructor was still yelling at him.  The Veteran acknowledges that he did not report these incidents to his superiors, noting that he was the squad leader.  He reports that he has been traumatized by the grenade incident since then.  See id; see also May 2009 VA Form 21-0781.  

Several lay statements have been submitted in support of the Veteran's claims.  In an August 2009 letter, the Veteran's wife reports that she and the Veteran have been together since August 1970.  She reports vividly remembering one of the first incidents the Veteran suffered shortly after they met.  She indicates that she found his service memorabilia and wanted to know more about his service, but the Veteran asked her to leave his things alone and indicated that he did not want to relive the past.  After that, he had his first panic or anxiety attack, which resulted in a trip to the emergency room.  The Veteran's wife also reports that it was a long time before the Veteran finally told her about the grenade incident and that his telling was emotionally draining and that she could feel his fear and anxiety in his voice despite the fact that the incident had taken place in April 1966.  The Veteran's wife noted that it was her belief the Veteran was emotionally traumatized by the grenade incident and that this changed him from a confident and secure young man into the wounded man he has become.  See statement from R.W.  

In an August 2009 statement, and a statement received in September 2009, the Veteran's sisters write that the Veteran wrote to their mother to tell her about the grenade incident.  See August 2009 statement from P.L. and undated statement from S.L.  

The Veteran testified in October 2012 that he was exposed to noise on a daily basis during service due to wearing earphones while working as a radio teletype operator.  He indicated that he had hearing loss and daily tinnitus as a result, and that he also had headaches as a result of his operator work.  See transcript.  

The Veteran testified that he had his first panic attack in either 1969 or 1970, and that he received treatment but that the physician who treated him had since passed away and that the records were unavailable.  The Veteran's wife reported that she witnessed a panic attack in 1971 and could not convince the Veteran that he was not going to die.  The Veteran and his wife testified that he had been treated for panic attacks since 1969/1970.  See October 2012 transcript.  

The Veteran testified that his left knee was injured in April 1965, which resulted in a diagnosis of chipped bone after his discharge from service.  There was discussion as to whether he had a pre-existing left knee condition, since service treatment records noted a chipped bone in 1962, but the Veteran denied having a left knee condition before service.  The Veteran also testified that the notations in his service treatment records referenced his left, not right, knee.  The Veteran reported that he also injured his right knee, neck and back during service as a result of a hundred yard crawl on his back and stomach.  Id.  

The Veteran testified that during service, he used both wrists while working as a teletype operator to turn knobs and transmitters and constantly adjusting headphones.  He also reported doing a lot of driving for a colonel.  Id.  

The Veteran's service treatment records document that at the time of an April 1965 pre-induction examination, the Veteran reported "trick" or locked knee and nervous trouble of any sort.  The examiner noted that the Veteran had mild nervous trouble and a stiff knee at that time, but did not specify which knee was being referred to.  See report of medical history.  Clinical evaluation of the Veteran's lower extremities and psychiatric functioning were normal at that time and the section entitled summary of defects and diagnoses was left blank.  In other words, the examiner did not provide a diagnosis for either complaint at the time of the examination.  See April 1965 report of medical examination.  

The remaining service treatment records are devoid of reference to complaint of, or treatment for, problems with headaches, decreased hearing acuity, tinnitus, and psychiatric or psychological well-being, as well as for problems involving the Veteran's knees, wrists, back, and neck.  At the time of a June 1967 separation examination, the Veteran denied ear, nose or throat trouble; running ears; frequent or severe headache; arthritis or rheumatism; frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; bed wetting; and nervous trouble of any sort.  He did again report "trick" or locked knee and the examiner noted that he had had a chip fracture of the patella in 1962, but examiner again failed to specify which knee was being referred to.  See report of medical history.  Clinical evaluation of the Veteran's ears, drums, upper and lower extremities, spine and psychiatric functioning were all normal and the section entitled summary of defects and diagnoses was left blank.  See June 1967 report of medical examination.  

In addition to the lay evidence of record discussed in more detail above, the post-service evidence of record consists entirely of private treatment records, to include records obtained from the SSA, and several VA examination reports.  The medical evidence of record is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

In pertinent part, the private treatment records document that the Veteran has received treatment for problems related to his mental health, knees, wrists, decreased hearing acuity and tinnitus, low back and neck.  There is no indication that he has received treatment related to headaches.  The private treatment records reveal that the Veteran has been diagnosed with several disabilities that are relevant to his claim, namely PTSD; tinnitus; bilateral knee degenerative joint disease and osteoarthritis; lumbar spondylosis/degenerative disc disease/osteoarthritis; cervical degenerative disc disease/ discogenic spondylosis/osteoarthritis; degenerative joint disease of the bilateral wrist; probable carpal tunnel syndrome of the bilateral wrist; and grade IV right knee chondromalacia.  The Veteran also appears to exhibit bilateral hearing loss per VA standards in a private audiogram of record.  See e.g., records from Advanced Pain Management; Dr. R.S.C.; Dr. K.B.S.; Beltone Hearing Aid Service; Wheaton Franciscan Medical Group; Thostrup Chiropractic; All Saints Medical Center; and Psychiatric Services of Racine.  

The Board notes at this juncture that in filing his claim for benefits from the SSA, the Veteran reported that his knees, back and neck first began bothering him in July 2002.  See Form SSA-3368 EDCS.  In the private treatment records, the Veteran never once reported that any of his orthopedic problems stemmed from the reported in-service events.  Rather, he has always reported problems beginning after service, to include lower back and neck problems since 1992 and several injuries at work that resulted in lower back and knee problems.  More specifically, the Veteran indicated that his left knee and back were injured at work in 2002, when he was trying to run out of school during a fire and explosion that had been started; that he felt strain in his lower back, legs and knees in November 2003 after carrying boxes up two flights of stairs at work; and that his right knee problems were associated with a work injury in April 2006 when he stepped on something on the stairs and twisted his knee.  See e.g., records from All Saints Medical Center dated June 2005, June 2006 and September 2007; October 2003 record from Thostrup Chiropractic; February 2006 record from Dr. K.B.S.; June 2005 record from Pain Management Clinic; November 2003 employee injury/accident report.  In an October 2003 record from Thostrup Chiropractic, the Veteran indicated that he was having pain in his wrists, neck, low back and left knee that began in July 2003.  In a September 2004 record from Thostrup Chiropractic, the Veteran reported that symptoms of acute low back pain developed after a strain injury while cutting grass on Labor Day.  

In regards to his psychiatric functioning, a November 2010 record from Wheaton Franciscan Healthcare reveals that the Veteran denied any childhood abuse and history of depression, but did report an episode of trauma with a grenade during basic training and that he had been experiencing anxiety attacks ever since, though he did not seek treatment until 2002 because the anxiety was exaggerated by being caught in a fire in 2002.  

The Veteran underwent a VA audio examination in October 2009, at which time his claims folder was available for review.  The examiner noted that service treatment records showed hearing to be within normal limits for both ears at induction and separation, with no significant threshold shift noted in either ear between those examinations.  The examiner also noted that the Veteran answered "no" to ear trouble and that he could not locate any complaints of hearing loss or tinnitus at the time of discharge or at any other time while in service.  The examiner also reported that the Veteran was provided a hearing test done at a private clinic in January 2004 that showed a mild to moderate hearing loss in the right ear and a moderate to severe hearing loss in the left ear.  

At the time of the October 2009 VA audio examination, the Veteran reported that he had had a ringing in both ears, present all the time, that had been there for approximately the last 20 years.  The Veteran could not recall how long he had had hearing loss and reported that it had been gradual over time.  The examiner noted that the Veteran was training in communications and worked radio, teletype and Morse code during service.  

On the authorized audiological evaluation at the time of the October 2009 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
40
LEFT
20
35
45
45
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 64 percent in the left ear.  The Veteran was diagnosed with a mild sensorineural hearing loss in the right ear and a mild to moderate sensorineural hearing loss in the left.  

It was the October 2009 VA examiner's opinion that "it is more likely than not that the Veteran is not service connected for hearing loss due to military noise exposure."  The examiner noted that the Veteran had normal hearing both entering and exiting the service and that there was no significant threshold shift noted in either ear when comparing the two tests.  The examiner also noted that the Veteran denied any problems or hearing loss at the time of discharge.  The examiner indicated that according to the Institute of Medicine, if there is no evidence of hearing loss at the time of initial testing, there is no research that would support the claim of delayed onset of hearing loss due to noise weeks, months or years after the event.  The examiner added that due to the Veteran's gradual nature of hearing loss, it is more likely than not that the hearing loss is related to some other causal factor and not military noise exposure.  It was also the examiner's opinion that "it is more likely not that the Veteran is not service connected for tinnitus."  The examiner noted that the Veteran did not complain of any tinnitus while in service or at the time of his discharge and that he did not notice any ringing in his ears until about 20 years ago, which is approximately 22 years after getting out of service.  It was more likely than not that the tinnitus is related to some other causal factor due to the delayed onset and not military noise exposure.  

In a December 2009 letter to the Veteran, Dr. R.S.C. reported that the Veteran's PTSD seemed "more likely than not caused by your accident with the grenade where you thought it would explode during basic training in the military, though certainly exacerbated by the fire that you had gone through when working at Mitchell School in 2003."  

The Veteran underwent a VA miscellaneous neurological disorders examination in June 2010, at which time he denied headaches of any sort when questioned directly by the examiner.  It was noted that his wife was also at the examination and likewise denied that headaches were a problem.  The examiner noted that inquiry for both the muscle tension headache and migraine headache was made.  The Veteran did report some neck pain that extended downward and into his lower back and occasionally upward into the occipital area, but the examiner noted this was not descriptive of a headache process.  The examiner reported that the Veteran was negative for headache of any sort.  
The Veteran underwent a VA joints examination in July 2010 to address his claims for conditions involving the wrists, low back and neck.  The claims folder was available and reviewed.  The examiner noted that the Veteran was in service from August 1965 to July 1967.  After radio operator school, he was stationed in a communication department in Germany, where he had a radio teletype of job and was also a driver for a sergeant major.  He stayed in the field most of his military service time and his main work was on the Morse code and teletype equipment.  As he could remember, the Veteran did a lot of work on the Morse code and teletype equipment, but did not recall having many problems at that particular time.  In pertinent part, the Veteran did not report having significant problems with his wrists while in service.  After he got out of service, he had multiple different jobs and his hand problem started about 1969 or so, when he was working at different types of places, to include radio schools as he pursued his goal of going into communications.  He started having increased problems in 1978 while working as a supervisor in a warehouse.  In terms of a cervical condition, the Veteran denied having any problems with his neck until the 1970s when he was working.  In terms of his lower back, the Veteran reported that he had been having problems since the 1970s while working as a supervisor of a warehouse.  He did not remember any significant injury to his back.  He also reported being seen in 2002 after his back was aggravated while running out from a fire in a school.  The noted that the Veteran reported no problems of the cervical or lumbar spine or his wrists during a June 1967 separation physical.

Following physical examination and x-rays of the lumbar and cervical spine, the Veteran was diagnosed with cervical spine degenerative joint disease; lumbar spine degenerative joint disease; and bilateral carpal tunnel syndrome.  The examiner provided an opinion that the Veteran's cervical and lumbar spine degenerative joint disease was not caused by or a result of any injuries or activities during service.  The rationale on which the opinion was based was that the Veteran had degenerative joint disease appropriate for his age for the cervical and lumbar spine; that all his symptomatology occurred after his service discharge (the cervical spine, per the Veteran, started in 2009 and the lumbar spine issues started in the 1970s), which was well after his military discharge; that his separation physical did not note any significant issues with his cervical or lumbar spine.  It was also the examiner's opinion that the Veteran's bilateral carpal tunnel syndrome and its symptoms is not caused by or the result of any activities that occurred in service.  The rationale on which the opinion was based was that the symptoms did not start until after 1969, which is two years after discharge; that his separation physical in 1967 did not indicate any problems with his wrists; that his job had a significant amount of paper work, to include lots of writing, which may have contributed to his carpal tunnel syndrome; and that his job as a teletype and radio operator did not seem to have significantly contributed to his problem per record and per interview.  

The preponderance of the evidence of record does not support any of the claims for service connection.

Service connection is not warranted for bilateral hearing loss and tinnitus.  The Board acknowledges the Veteran's report of in-service noise exposure while working as a radio teletype operator, a military occupation that is corroborated by the Veteran's DD 214, such that his exposure to noise is conceded.  There is no evidence, however, that the Veteran experienced continuous symptoms of decreased hearing and/or tinnitus since his in-service noise exposure.  Rather, the Veteran reported at the time of the 2009 VA audio examination that tinnitus had been present for approximately the last 20 years (2009 minus 20 equals 1989) and that he could not recall how long he had had hearing loss, which had its onset gradually over time.  He has also not reported any continuous symptoms of decreased hearing and/or tinnitus since his in-service noise exposure in any lay statements, to include his October 2012 testimony.  In addition to the absence of evidence of chronic bilateral hearing loss and/or tinnitus, there is also no competent evidence establishing that the Veteran's current bilateral hearing loss and/or tinnitus are related to his in-service noise exposure.  The Board acknowledges the Veteran's assertions that his current bilateral hearing loss and tinnitus are related to in-service noise exposure.  However, as a lay person without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In addition, the October 2009 VA examiner provided an opinion that the Veteran's bilateral hearing loss and tinnitus were unrelated to service.  As the October 2009 VA examiner provided a detailed rationale in support of the opinion provided, the opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

For these reasons, service connection is not warranted for bilateral hearing loss or tinnitus on a direct basis.  Service connection is also not warranted on a presumptive basis in the absence of evidence of either condition within one year of the Veteran's July 1967 discharge from service.  

Service connection is also not warranted for an acquired psychiatric disorder, claimed as panic attacks and PTSD.  The Board notes initially that panic attacks are a symptom, not a diagnosed condition.  In addition, the Veteran has not reported a history of panic attacks since his discharge from service, instead testifying that he had his first panic attack in either 1969 or 1970, approximately two years after his discharge.  

The Board also notes that the only psychiatric diagnosis of record is PTSD.  While the Board acknowledges both that the Veteran has a current diagnosis of PTSD and that he competently reported in-service stressors, the RO determined that there was a lack of information to corroborate either stressor.  See September 2009 memorandum.  Therefore, the Veteran lacks one of the elements needed to establish a claim for service connection for PTSD, namely credible supporting evidence that the claimed in-service stressor occurred.  The Veteran also lacks another element needed to establish service connection for PTSD, namely a link, established by medical evidence, between current symptoms and an in-service stressor.  In this vein, while the Board acknowledges the December 2009 letter from Dr. R.S.C. that provided an opinion that the Veteran's PTSD seemed "more likely than not caused by" the "accident with the grenade where you thought it would explode during basic training in the military, though certainly exacerbated by the fire that you had gone through when working at Mitchell School in 2003," Dr. C. did not provide a rationale in support of this opinion.  Therefore, it is not afforded any probative value.  See Prejean, 13 Vet. App. at 448-9.  
Given the foregoing, service connection is not warranted for an acquired psychiatric disorder on a direct basis.  Service connection is also not warranted on a presumptive basis in the absence of evidence that the Veteran was diagnosed with an acquired psychiatric disorder within one year of his July 1967 discharge from service.  

Service connection is also not warranted for disorders affecting the left and right knees.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  The Board acknowledges that the Veteran reported "trick" or locked knee at the time of an April 1965 pre-induction examination.  Clinical evaluation of the Veteran's lower extremities was normal and no defects or diagnoses affecting either knee were noted at that time.  In addition, the service treatment records are devoid of reference to complaint of, or treatment for, either knee, such that there were no manifestations of a knee problem in service.  Given the foregoing and the holding in Gilbert, the Veteran's knees are presumed to have been sound at the time of his entry into service.  

In addition to the absence of any in-service problems related to either knee, there is also no credible evidence of continuous symptoms involving either knee since discharge.  

The Board acknowledges the Veteran's report of continuous left knee symptoms since service.  While the Veteran is competent to make this assertion, the Board does not find it to be credible.  This is so because he has never reported an in-service injury to his left knee in seeking private treatment or benefits from the SSA.  Rather, he has reported his left knee being injured in several work-related incidents, to include in 2002, when he was trying to run out of school during a fire and explosion that had been started, and in November 2003, after carrying boxes up two flights of stairs at work.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Veteran has also never reported continuous right knee problems since service, instead relating them to a post-service incident, namely that his right knee problems were associated with a work injury in April 2006 when he stepped on something on the stairs and twisted his knee.  

There is also no competent evidence that the current disabilities affecting the knees (diagnosed as bilateral knee degenerative joint disease, bilateral knee osteoarthritis, and grade IV right knee chondromalacia) are related to any incident or injury in service.  The Board acknowledges the Veteran's assertions that his current knee disorders are related to service.  However, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion on a medical matter.  See Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen, 10 Vet. App. at 186.  

Given the foregoing, service connection is not warranted on a direct basis for either knee disorder.  Service connection is also not warranted on a presumptive basis in the absence of evidence that arthritis in either knee joint was diagnosed within a year following the Veteran's July 1967 discharge from service.

Service connection is also not warranted for disorders affecting the left and right wrists.  As an initial matter, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, problems affecting either wrist.  While the Veteran is competent to report that he had problems with his wrists as a result of working as a teletype operator to turn knobs and transmitters and constantly adjusting headphones, as well as due to driving for a colonel, he has never reported continuous symptoms since service.  Rather, he reported during the July 2010 VA examination that his symptoms began in 1969.  As such, there no evidence of chronic bilateral wrist problems from service discharge.  There is also no competent evidence establishing that the Veteran's current bilateral wrist condition is related to service.  Rather, the examiner who performed the July 2010 VA examination provided an opinion, which was supported by a detailed rationale based on review of the records and the Veteran's assertions, that the Veteran's bilateral carpal tunnel syndrome and its symptoms were unrelated to service.  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  In addition, none of the private medical records establish a relationship between the other diagnosed wrist conditions (degenerative joint disease of the bilateral wrist) and service.  Given the foregoing, service connection is not warranted on a direct basis for either wrist disorder.  Service connection is also not warranted on a presumptive basis in the absence of evidence that arthritis in either wrist was diagnosed within a year following the Veteran's July 1967 discharge from service.

Service connection is also not warranted for disorders affecting the low back and neck.  As an initial matter, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, problems affecting either the low back or neck.  In addition, the Veteran has never reported continuous symptoms involving his low back and/or neck since service.  Rather, he reported that he had lower back and neck problems since 1992 and he has never reported any in-service injury to his low back or neck in seeking private treatment or benefits from the SSA.  Instead, he has reported that his back was injured at work in 2002, when he was trying to run out of school during a fire and explosion that had been started; that he felt strain in his lower back in November 2003 after carrying boxes up two flights of stairs at work; and that he had symptoms of acute low back pain developed after a strain injury while cutting grass in September 2004.  

There is also no competent evidence that the current disabilities affecting the low back and/or neck (diagnosed as lumbar spondylosis/degenerative disc disease/osteoarthritis; and cervical degenerative disc disease/ discogenic spondylosis/osteoarthritis) are related to any incident or injury in service.  The Board acknowledges the Veteran's assertions that his current low back and neck disorders are related to service, to include as a result of physical training and all the typing he did as a radio/teletype operator.  However, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion on a medical matter.  See Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen, 10 Vet. App. at 186.  In addition, the examiner who performed the July 2010 VA examination provided opinions, which were supported by a detailed rationale based on review of the records and the Veteran's assertions, that the Veteran's low back and neck disorders were unrelated to service.  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

Given the foregoing, service connection is not warranted on a direct basis for either the low back and/or neck disorders.  Service connection is also not warranted on a presumptive basis in the absence of evidence that arthritis in either the low back and/or neck was diagnosed within a year following the Veteran's July 1967 discharge from service.

Service connection is also not warranted for headaches.  The Board acknowledges that the service treatment records are devoid of reference to complaint of, or treatment for, headaches, and that the private treatment records, as well as the June 2010 VA miscellaneous neurological disorders examination, do not diagnose headaches.  Headaches, however, are a disability capable of lay observation.  See Barr, 21 Vet. App. at 309.  The Board also acknowledges that the Veteran asserts his headaches are a result of his in-service work as a radio/teletype operator.  The Veteran has never asserted, however, that he has had continuous headaches since service.  This is especially evident in the June 2010 VA examination report, when both the Veteran and his wife denied that headaches had been an ongoing problem.  Since there is no evidence that the Veteran has had continuous headache symptoms since service, it follows that there is no competent evidence of nexus to service.  Given the foregoing, service connection for headaches is not warranted and the claim must be denied.  

As the preponderance of the evidence is against the claims the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder, claimed as panic attacks and PTSD, is denied.

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left wrist disorder is denied.  

Service connection for a right wrist disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for headaches is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


